Exhibit 10.1

 

Silicon Laboratories Inc.

2016 Bonus Plan

 

Overview

 

Silicon Laboratories Inc. (“Silicon Labs”) is committed to sharing its success
with the people who make it possible — the Silicon Labs employees. The purpose
of the 2016 Bonus Plan (the “Plan”) is to encourage the Silicon Labs employees
to participate in the achievement of the company’s goals and to permit Silicon
Labs employees to share in the rewards of our success. The term of this Plan is
for the 2016 fiscal year.

 

Eligible Employees

 

To be eligible to participate in the Plan, a person must be a regular full-time
or part-time employee of Silicon Labs or one of its wholly-owned subsidiaries
and not a participant in any other bonus plan or cash incentive plan (including
any sales commission plan) unless participation under the Plan is permitted
under the terms of such other plan.

 

Bonus Calculation

 

Bonuses and applicable bonus metrics shall be determined by the Compensation
Committee (with respect to executive officers and other members of management
designated by the Compensation Committee) or by the CEO of Silicon Labs after
consultation with the Vice President of Human Resources (with respect to other
Eligible Employees). Bonuses may be made dependent on individual or company
performance criteria such as, without limitation, adjusted operating income,
earnings per share, revenue, revenue by product area(s), gross margin, gross
margin by product area(s) or management-based objectives such as the
introduction of new products. Adjustments may be made from time to time at the
sole discretion of the Compensation Committee (or its designee) to include or
exclude certain items in the calculations. An example of a potential adjustment
would be the exclusion of an expense item such as an unusual tax charge.

 

Eligible Earnings

 

Bonuses are paid as a percentage of Eligible Earnings earned by such employee
during such quarter. Eligible Earnings include only an employee’s base salary or
hourly wages. Eligible Earnings do not include, among other things, “extra
months” bonuses or payments, disability pay, bonus payments from a previous
bonus period or other payments that are taxable but not considered regular base
earnings. For non-exempt employees, overtime pay would be considered Eligible
Earnings.

 

Timing of Payments

 

Bonus checks will generally be issued within approximately one month after the
end of each quarterly period. Bonus payments are not considered earned by the
employee until the payment is received.

 

General Provisions

 

·                  Bonuses are subject to all applicable taxes and other
required deductions. Bonus payments are not subject to benefit plan deductions
or 401(k) plan contributions.

·                  The Plan will not be available to employees subject to the
laws of any jurisdiction which prohibits any provisions of this Plan or in which
tax or other business considerations make participation impracticable in the
judgment of the Compensation Committee.

·                  The Plan does not constitute a guarantee of employment nor
does it restrict Silicon Labs’ rights to terminate employment at any time or for
any lawful reason.

·                  The Plan does not create vested rights of any nature nor does
it constitute a contract of employment or a contract of any other kind. The Plan
does not create any customary concession or privilege to which there is any
entitlement from year-to-year, except to the extent required under applicable
law. Nothing in the Plan

 

--------------------------------------------------------------------------------


 

entitles an employee to any remuneration or benefits not set forth in the Plan
nor does it restrict Silicon Labs’ rights to increase or decrease the
compensation of any employee, except as otherwise required under applicable law.

·                  The Plan shall not become a part of any employment condition,
regular salary, remuneration package, contract or agreement, but shall remain
gratuitous in all respects. Bonuses are not to be taken into account for
determining severance pay, termination pay, “extra months” bonuses or payments,
or any other form of pay or compensation.

·                  The Plan is provided at Silicon Labs’ sole discretion and
Silicon Labs may modify or eliminate it at any time, individually or in the
aggregate, prospectively or retroactively, without notice or obligation. In
addition, there is no obligation to extend or establish a similar plan in
subsequent years.

·                  The Plan shall not be pre-funded. Silicon Labs shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of bonuses.

·                  All references to a quarterly period refer to fiscal quarters
of Silicon Labs.

·                  This Plan constitutes the entire arrangement regarding the
Plan, supersedes any prior oral or written description of the Plan and may not
be modified except by a written document that specifically references this Plan
and is signed by the Silicon Labs CEO.

·                  Employees who resign or are terminated prior to the actual
payment of a bonus shall not receive a bonus.

·                  Eligible employees who begin employment with Silicon Labs
after the first day of a fiscal quarter for which a bonus is paid shall be
eligible to receive a bonus for such quarter. The bonus will be based on actual
Eligible Earnings earned by such employee during such quarter.

·                  Employees who are separated from employment with Silicon Labs
due to divestiture, closure, or dissolution of a business are not eligible to
receive a bonus.

·                  Independent contractors, consultants, individuals who have
entered into an independent contractor or consultant agreement, temporary
employees, contract employees and interns are not eligible to participate in the
Plan.

·                  The quarterly bonus for an otherwise eligible employee who
has died prior to the end of such quarter while employed will be paid to the
decedent’s estate.

 

--------------------------------------------------------------------------------